 HOLLOW TREE LUMBER COMPANY493ployees in group 2, the Board finds that they constitutea separateappropriate unit; and if, in these circumstances the employees ingroup 2 also select a bargaining agent, the Board finds that the em-ployees in group 2 also constitute an appropriate unit. If the em-ployees in the two groups select the same bargaining agent, the Boardfinds that together they constitute an appropriate unit.The RegionalDirector conducting the elections directed herein is instructed to issuea certification of representatives to the union or unions in the unit orunits which may result from the election. If either group selects nobargaining agent, the Regional Director shall issue a certificate ofresults of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]HOLLOW TREE LUMBER COMPANY;WILLIAM M.MOORES,W. H. A.SMITH,AND J.GROVES SMITH,D/B/ARUSSIAN RIVER REDWOOD CO.;WILLIAM M.MOORES, W. H. A. SMITH,AND LORENZO D. COURTRIGHT,D/B/AUKIAHVALLEY LUMBER COMPANYandLUMBER&SAWMILLWORKERS,LOCAL No.2975, UNITED BROTHERHOOD OF CARPENTERS &JOINERS OFAMERICA, AFL,PETITIONER.Case No. 2O-RC-1673.March11,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David Karasick, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed."Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscase,to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'I The Employer moved to dismiss the petition on the ground that the petition wasfatally defective because it failed to indicate the date request for recognition was madeand that recognition was thereafter refused.The hearing officer referred the motion tothe Board.The Employer admitted at the hearingat the Petitioner requested recogni-tion and that such request was refused.Although the petition was technically defectivein failing so to state, the Employer has not shown that any prejudice resulted.Accord-ingly, the motion is denied.Petco Corporation-New Orleans Dwision,98 NLRB 150.2 For the reasons stated in paragraph numbered 4, we find that the three companiesinvolved herein together constitute a single employer.In view of the totality of theiroperations,we also find,contrary to the companies' contention,that they are engaged incommerce within the meaning of the Act,and that it would effectuate the purposes of theAct to assert jurisdiction herein.Commercial Equipment Company, Inc., et al.,95 NLRB354; HollowTree Lumber Company,91 NLRB 635.98 NLRB No. 101. 494DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The petitioner seeks to represent a single unit of all productionand maintenance employees in the Hollow Tree, Russian River, andUkiah operations,3 excluding logging employees, office and clericalemployees, guards, and supervisors as defined in the Act:The Inter-venor' agrees generally with the unit requested, but would includethe logging employees.Although the Employer agrees with thecomposition of the unit, it contends that there should be separateunits of the employees of each company.Hollow Tree, a corporation, is engaged in logging and processingstandard lumber on a 15-acre tract of land which adjoins Ukiah andis about 11/,? miles from that of Russian River.Ukiah, a partnership,conducts a custom milling operation on a 5-acre tract of land, retriev-ing mismanufactured or poor lumber and manufacturing lumber tospecial dimensions or finishes.Russian River, also a partnership,is engaged in the storage and loading of lumber on a 30-acre tractof land.All logs produced at Hollow Tree are cut into standard lengthsand widths after which they are hauled by truck to Russian Riverto be stored and subsequently loaded for shipment by Russian River.Approximately 26 percent of this lumber is sent from Russian Riverto Ukiah for additional processing after which it is returned to Rus-sian River.During the 3-month period ending December 31, 1951,about 66 percent of Ukiah production was for Hollow Tree.During1951, approximately 90 percent of Russian River's income for storingand loading of lumber was received from Hollow Tree.William M. Moores, the president, and W. H. A. Smith, the vicepresident, of Hollow Tree, own the majority of the stock of thatcompany and are the principal partners of Russian River and Ukiah.Although each company has its own manager or superintendent whohandles the hire and discharge of employees for that company, over-all supervision of the three companies is vested in Moores.The latteris also the sole representative of the three companies for the purposeof selling their products or services.Over-all policies of the three8Hollow Tree Lumber Company, William M. Moores, W. H. A. Smith,and J.GrovesSmith,d/b/a Russian River Redwood Co., and William M.Moores,W. H. A. Smith, andLorenzo D. Courtright,d/b/a Ukiah Valley Lumber Company, are hereinafter referred toindividually as Hollow Tree, Russian River,and Ukiah,respectively,and collectively asthe Employer.4International Woodworkers of America, CIO. HOLLOW TREE LUMBER COMPANY495companies, with respect to business operations, are determinedtogether.Wage rates are established by a committee 5 which hasset the same minimum wage rates for all three companies.Wagerates for similar jobs in the various operations are comparable, andhours and general conditions of employment are substantially the samefor all three.Employees are occasionally interchanged 6While eachcompany purchases its own supplies and equipment and maintains aseparate office staff, all the offices are under the supervision of onesupervisor, Courtright, whose salary, and those of all office employees,are paid by Hollow Tree.All general ledger and accounting for thethree companies is performed by one employee on the Hollow Treepayroll 7Although employees are carried on separate payrolls, andare paid by separate checks, all payroll checks, as well as all otherchecks and receipts for all three companies, are made up and issuedby the Hollow Tree office. Income tax records and withholding andsocial security tax records and forms are also maintained by HollowTree.In view of the foregoing, we find, contrary to the contention ofthe companies, that Hollow Tree, Russian River, and Ukiah are sointerdependent as to constitute a single Employer within the meaningof Section 2 (2) of the Act, and that their employees comprise a singleappropriate unit for purposes of collective bargaining.8As previously mentioned, the parties are in disagreement as tothe unit placement of logging employees.During the last year,Hollow Tree alone employed a logging crew.However, loggingoperations ceased in September 1951 and Hollow Tree no longeremploys loggers and intends- in the future to secure all logs fromindependent contractors.Under these circumstances, we shall makeno unit determination as to the category of logging employees.,We find that the following employees of Hollow Tree, RussianRiver, and Ukiah, at their operations in Ukiah, California, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:"The committee is composed of Moores, Smith, and Courtright,who is a stockholder ofHollow Tree and a partnerof Ukiah.The superintendent or managerof the particularcompany involved is also consulted.When an employeeisborrowed from another company,the borrowingcompany ischarged forthe cost of the services rendered.The employee, however, remains on thepayroll of, andispaid by, the lending company, and his vacationand otherprivilegesacquired at thelending companyare unimpaired while he ison loan.IHollow Treecharges a pro rata sharefor thebookkeeping services rendered to RussianRiver and Ukiah.8 SeeCommercial Equipment Company, Inc., et at., supra;FloridaJafraSteel Co., et at,94 NLRB 386.9Cities Service Refining Corporation,94 NLRB 1634. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees, including the planerman,10 but excluding office and clerical employees, guards,'1 and super-visors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]10As the planer man is not vested with supervisory authority,we find,in accordancewith the agreement of the parties,that he is not a supervisor and shall include him inthe unit.11Hollow Tree employes three watchmen-cleanup men who perform both guard and non-guard duties.However,the record is not clear as to the exact proportion of time devotedby each employee to these duties. If they devote more than 50 percent of their time tothe performance of guard duties,they shall be excluded from the unit;otherwise, theyare to be included.-Cf.The Mountain Copper Company,Ltd.,96 NLRB 1018.PECHEUR LOZENGE CO.,INC.andLuis FEALARCE,GLADYS THIRION,AGNES PIZZARELLI,ALEJANDRA RODRIGUEZ,MARY ROMAN' ANDDOROTHY SCHNITZERand`65'THE WHOLESALE,RETAIL AND WARE-HOUSE WORKERS UNION OF NEWYORK.AND NEW JERSEY.CasesNos. 2-CA-1068 and 2-CA-1607.March11, 1952Decision and OrderOn August 20, 1951, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceedings, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices in violation of Section 8 (a) (1) and (5) ofthe Labor Management Relations Act, as amended, and recommendingthat the Respondent cease and desist therefrom and take certain affirm-ative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain unfair labor practices in violation of Sec-tion 8 (a) (3) of the Act and consequently recommended dismissalof the allegation of the complaint insofar as it alleged such violation.The General Counsel, the charging parties, and the Respondent filedexceptions and supporting briefs.'The Board 2 has considered the Intermediate Report, the excep-tions and briefs, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Exam-IThe request of the charging partiesfor oral argument is denied,inasmuch as therecord,including exceptions and briefs,adequatelypresents the issues and the positionsof the parties.2Pursuantto the provisions of Section 3 (b) of the Act, the Boardhas delegated itspowers in connectionwith thiscase to a three-member panel[Chairman Herzog andMembers Murdock andStyles].98 NLRB No. 84.